Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
2.	Claim 25 is objected to because of the following informalities: (1) “received” in line 1 of claim 25 should be changed to -- receiving --.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

3.	Claims 20-24 and 26-35 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent Application Publication No. 2002/01400156 (Wilson et al.) (hereinafter “Wilson”).
Regarding claim 20, Figs. 2-9j show an apparatus for processing documents, comprising: 

an imaging station (26) configured to receive documents from the feeder (39) and scan (numbered paragraph [0026]) the documents to obtain image data for the documents; 
a generally horizontal transport (including 5 and 17) configured to receive a packet (including 13 and 15) of documents dropped onto a surface of the transport (including 5 and 17) and convey the packet (including 13 and 15) of documents toward the feeder (39); 
a sensor (e.g., 213) for detecting a characteristic (multiple feed) of the packet (including 13 and 15) indicative of whether the number of documents in the packet (including 13 and 15) exceeds a predetermined threshold (i.e., more than one sheet); and 
a controller (200) configured to control operation of the generally horizontal transport (including 5 and 17) in response to signals received from the sensor (e.g., 213); 
wherein in response to the sensor (e.g., 213) detecting a characteristic (multiple feed) indicative of the number of documents in the packet (including 13 and 15) exceeding the threshold (more than one sheet), the controller (200) controls the horizontal transport (including 5 and 17) to reduce the speed of the horizontal transport (including 5 and 17).  

Regarding claim 22, Figs. 2-9j show a pre-singulator (23) disposed between the horizontal transport (including 5 and 17) and the feeder (39), wherein the pre-singulator (23) comprises an upper roller and a lower roller (unnumbered upper and lower rollers in Fig. 2) forming a nip for receiving the documents from horizontal transport (including 5 and 17).  
Regarding claim 23, Figs. 2-9j show that in response to receiving a signal from the sensor (e.g., 213) indicative of the packet (including 13 and 15) exceeding the threshold (more than one sheet), the controller (200) is-2-Application No. 17/103,645 Docket No. P05044US04configured to control the horizontal transport (including 5 and 17) to impede displacement of a subsequent packet into the pre-singulator (23).  
Regarding claim 24, Figs. 2-9j show that the horizontal transport (including 5 and 17) comprises a plurality of rollers configured to engage documents. 
Regarding claim 26, Figs. 2-9j show that the horizontal conveyor (including 5 and 17) is configured to displace the packet (including 13 and 15) horizontally toward a justification element (18) configured to justify an edge of the packet (including 13 and 15).  
Regarding claim 27, Figs. 2-9j disclose a method for processing documents (11), comprising the steps of: 
conveying a packet (including 13 and 15) of documents along a horizontal conveyor (including 5 and 17) toward a feeder (39);

separating the documents in the packet (including 13 and 15) after the step of detecting and serially feeding the documents away from the feeder (39); 
scanning (numbered paragraph [0026]) the documents after the step of separating wherein the step of scanning (numbered paragraph [0026]) comprises receiving the documents from the feeder (39) and scanning the documents to obtain optical image data for the documents; and 
controlling (via 200) the speed of the horizontal conveyor (including 5 and 17) in response to the step of detecting.  
Regarding claim 28, Figs. 2-9j disclose that the step of controlling the speed comprises reducing the speed of the horizontal conveyor (including 5 and 17) in response to detecting a characteristic (multiple feed) indicative of the number of documents in a packet (including 13 and 15) exceeding a threshold (more than one sheet).  
Regarding claim 29, Figs. 2-9j disclose that the step of detecting is between the step of conveying and feeding.  
Regarding claim 30, Figs. 2-9j disclose that the step of conveying comprises -3-Application No. 17/103,645 Docket No. P05044US04 
conveying the documents in a substantially horizontal orientation.  
Regarding claim 31, Figs. 2-9j disclose the step of dropping documents onto the horizontal conveyor (including 5 and 17).  

Regarding claim 33, Figs. 2-9j disclose that the step of conveying comprises the step of conveying the documents without nipping the documents.  
Regarding claim 34, Figs. 2-9j disclose that the step of controlling the speed comprises stopping the horizontal conveyor (including 5 and 17) in response to detecting a characteristic (multiple feed) indicative of the number of documents in a packet (including 13 and 15) exceeding a threshold (more than one sheet).  
Regarding claim 35, Figs. 2-9j disclose that the step of controlling the speed comprises re-starting the horizontal conveyor (including 5 and 17) in response to detecting a characteristic (no sheet detection) indicative of the number of documents in the packet (including 13 and 15) being below a second threshold (below one sheet).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wilson as applied to claim 20 above, and further in view of U.S. Patent No. 7,537,203 (DeWitt et al.) (hereinafter “DeWitt”).  With regard to claim 25, Wilson teaches an imaging station (see element 26 and numbered paragraph [0026]), but does not show a sorter for receiving documents from the imaging station (26), as claimed.
DeWitt shows that it is well-known in the art to provide an apparatus for processing documents (Fig. 1) with a sorter (200) for receiving documents from an imaging station (130) and sorting the documents into a plurality of output locations (205) for the purpose of sorting documents based on information received from the imaging station (130).  See, e.g., column 3, lines 58-64.  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to provide the Wilson apparatus with a sorter for receiving documents the imaging station (26) of Wilson, for the purpose of sorting documents based on information received from the imaging station (26) of Wilson, as taught by DeWitt.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A MORRISON/Primary Examiner, Art Unit 3653